Mr. PRESIDING JUSTICE TRAPP delivered the opinion of the court: Defendant pleaded guilty to counts of an information charging (1) burglary, and (2) theft of property of value in excess of $150. He appeals the conviction of theft, asserting that the information failed to allege the statutory offense. The conviction of burglary is not contested. This case is resolved upon the authority of People v. Haynes, 132 Ill.App.2d 130, 270 N.E.2d 63, which contained identical issues of fact and pleading. The judgment of conviction of theft is reversed. Judgment reversed. CRAVEN AND SMITH, JJ„ concur.